Citation Nr: 0916525	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
including as secondary to exposure to herbicides.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel










INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967, including service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the above 
claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that he has DM as a result of exposure 
to Agent Orange during military service in Vietnam.  

At the outset, the Board notes that the Veteran served in the 
Republic of Vietnam during the Vietnam era, and as such, is 
entitled to presumptive service connection for certain listed 
disabilities, including DM, based on herbicide exposure.  38  
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) 
(2008); McCartt v. West, 12 Vet. App. 164, 166 (1999).  
However, to date, the Veteran has not been diagnosed with DM.  
In this regard, the Board notes that, under VA law and 
regulations, a valid claim of service connection does not 
exist absent evidence of a current disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Although glucose and blood sugar testing from April 2005 to 
June 2006 was within normal limits, a lab report dated in 
March 2007 indicates that the Veteran's fasting blood sugar 
level was high.  While the Veteran has not submitted a 
diagnostic interpretation of the March 2007 glucose test 
result, this report indicates that the Veteran may now have 
DM.  As such, before a decision is rendered in this case, a 
VA examination is necessary to determine whether the Veteran 
in fact currently has DM.  See 38 C.F.R. § 3.159(c) (2008).  
On remand, any recent VA treatment records pertaining to DM 
should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of 
the Veteran's treatment records related to 
diabetes mellitus from the San Juan, the 
Commonwealth of Puerto Rico, VA Medical 
Center, dated since March 2006.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA medical examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

Appropriate testing, including glucose 
testing, should be conducted.  The 
examiner should determine whether the 
Veteran has diabetes mellitus.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



